          Case 1:18-cv-00508-RC Document 255 Filed 11/20/19 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

WILMER GARCIA RAMIREZ,                       )
SULMA HERNANDEZ ALFARO, on behalf )
of themselves and others similarly situated, )
                                             )
Plaintiffs,                                  ) Case No. 1:18-cv-00508-RC
                                             )
              v.                             ) Class action
                                             )
U.S. IMMIGRATION AND CUSTOMS                 )
ENFORCEMENT (“ICE”);                         )
MATTHEW T. ALBENCE, Acting Director, )
ICE; DEPARTMENT OF HOMELAND                  )
SECURITY; CHAD F. WOLF, Acting               )
Secretary of Homeland Security,  1           )
                                             )
Defendants.                                  )
                                             )
                                             )
                                             )
                                             )

               DEFENDANTS’ SUPPLEMENTAL PRETRIAL STATEMENT

       In accordance with the Court’s Pretrial Order (Oct. 17, 2019), ECF No. 230, Defendants

hereby submit four demonstrative exhibits, object to a portion of Plaintiffs’ Exhibit 333, and

designate the entire transcript of the deposition of Defendants’ expert witness in applied

statistics, Professor Joseph L. Gastwirth, who will not be available to testify at trial.

I.     Submission of four demonstrative exhibits

       Defendants submit four demonstrative exhibits, listed below, that they intend to use at

trial. They are:

       (1) U.S. Department of Justice Executive Office for Immigration Review Statistics


1      On November 13, 2019, the President designated Chad F. Wolf Acting Secretary of
Homeland Security, automatically substituting for Kevin K. McAleenan, the previous Acting
Secretary. See Fed. R. Civ. P. 25(d).
          Case 1:18-cv-00508-RC Document 255 Filed 11/20/19 Page 2 of 7




             Yearbook Fiscal Year 2018 at 33.

       (2) ICE Form 70-070 Age-Out Review Worksheet (“AORW”) and Sharepoint documents

             for C.A.P.-C., Alien Number XXX XXX 905.

       (3) AORW and Sharepoint documents for A.O.F.-B., Alien Number XXX XXX 549.

       (4) AORW and Sharepoint documents for O.J.O.-C., Alien Number XXX XXX 436.

Defendants have redacted Protected Material from the second, third, and fourth demonstrative

exhibits. In a separate filing, Defendants will move for leave to submit unredacted versions of

these exhibits under seal.

II.    Objection to a portion of Plaintiffs’ Exhibit 333

       Defendants object to a portion of Plaintiffs’ Exhibit 333 on the basis that it is

argumentative. Exhibit 333 is an Excel file that contains two worksheets, “Boxes 15 & 16

Complete” and “Detained Age-Outs.” The Detained Age-Outs worksheet contains nine columns

(“A” through “I”) and 371 rows of data. It appears that each row corresponds to information that

a FOJC provided on an AORW. In Columns A, B, C, D, E, and G of Plaintiffs’ Detained Age-

Outs worksheet, it appears that Plaintiffs imported or entered some of the information that the

FOJCs provided.2 Plaintiffs do not provide all of the information that the FOJC provided on the

AORW. Rather, Plaintiffs selected certain information. Defendants do not object to the

information that Plaintiffs input into Columns A, B, C, D, E, and G of their Detained Age-Outs

worksheet.

       Column F is another matter. That column, entitled “Box 08: Remarks,” appears to

2      The information in Column A corresponds to the Bates numbers from Defendants’
production of the AORW. Column B corresponds to the Alien Number on the AORW. The
information in Columns C, D, E, and G appears to correspond to the FOJCs’ responses to
Questions 15, 16, 8, and 14, respectively, on the AORW.
                                                 2
         Case 1:18-cv-00508-RC Document 255 Filed 11/20/19 Page 3 of 7




consist of Plaintiffs’ counsel’s argumentative commentary on the information that FOJCs

provided in the narrative section in response to Question 8 on the 371 AORWs. Plaintiffs do not

provide the actual responses from the FOJCs in Column F. For 328 of the 371 entries, or

approximately eighty-eight percent of the entries in Column F, Plaintiffs describe the

information that the FOJC provided as “Conclusory.” Other terms and phrases that Plaintiffs

input into Column F include “No Viable Sponsor” (84 entries), “Unrelated Information” (67

entries), “Insufficient Time” (53 entries), and “Blank or N/A” (42 entries). (Some rows in

Column F contain more than one commentary.)

        Plaintiffs offer Exhibit 333 under Federal Rule of Evidence 1006. That rule “creates an

exception to Rule 1002, which requires that originals be used to prove the contents of writings,

recordings and photographs.” United States v. Milkiewicz, 470 F.3d 390, 396 (1st Cir. 2006).

Rule 1006 summaries “are explicitly intended to reflect the contents of the documents they

summarize.” Id. at 398. An accurate summary “fairly represent[s] the underlying documents”

and is “nonprejudicial.” Id. (quoting United States v. Bray, 139 F.3d 1104, 1111 (6th Cir.

1998))). It must “summarize[ ] the information contained in the underlying documents

accurately, correctly, and in a nonmisleading manner” with nothing “lost in the translation.”

Bray, 139 F.3d at 1110. Summaries admitted “in lieu of the underlying documents” must not be

“embellished by or annotated with the conclusions of or inferences drawn by the proponent,

whether in the form of labels, captions, highlighting techniques, or otherwise.” Id. The goal is

to prevent “a summary containing elements of argumentation” from functioning as “a mini-

summation by the chart’s proponent every time the jurors look at it during their deliberations.”

Id. Respectfully, Plaintiffs’ counsels’ editorializations in Column F of their Detained Age-Outs


                                                3
          Case 1:18-cv-00508-RC Document 255 Filed 11/20/19 Page 4 of 7




worksheets in PX 333 are argumentative and misrepresentative of the information that FOJCs

provide on AORWs. They are hardly accurate or correct representations of information in

AORWs. They go beyond impermissible embellishment or annotation. They appear to be the

conclusions and inferences of Plaintiffs’ counsel rather than a summary of the information that

Defendants produced in the AORWs.

       Defendants concede that a purpose of limiting argumentative material in Rule 1006

summaries is to avoid misleading a jury. See, e.g., Peat, Inc. v. Vanguard Research, Inc., 378

F.3d 1154, 1159–60 (11th Cir. 2004) (“And because summaries are elevated under Rule 1006 to

the position of evidence, care must be taken to omit argumentative matter in their preparation lest

the jury believe that such matter is itself evidence of the assertion it makes.”). Although the

factfinder here is the Court, Plaintiffs’ gratuitous editorializations of portions they selected from

records created by FOJCs cross the line into argument. At the very least, the Court should

disregard them.

III.   Designation of the entire transcript of the deposition of Professor Joseph L.
       Gastwirth

       On November 15, 2019, Plaintiffs provided Defendants the designations of the portions

of the transcript of Defendants’ expert in applied statistics, Professors Joseph L. Gastwirth, taken

on August 30, 2019. Professor Gastwirth will not be available to testify at trial. Defendants

hereby designate the entire transcript and will deliver it at the pretrial conference.




                                                  4
       Case 1:18-cv-00508-RC Document 255 Filed 11/20/19 Page 5 of 7



DATED: November 20, 2019                 Respectfully submitted,

                                         WILLIAM C. PEACHEY
                                         Director

                                         COLIN A. KISOR
                                         Deputy Director

                                         /s/ Christina Parascandola
                                         CHRISTINA PARASCANDOLA
                                         Senior Litigation Counsel
                                         Office of Immigration Litigation – District
                                         Court Section
                                         Civil Division, U.S. Department of Justice
                                         P.O. Box 868, Ben Franklin Station
                                         Washington, DC 20044
                                         (202) 514-3097
                                         (202) 305-7000 (facsimile)
                                         christina.parascandola@usdoj.gov




                                     5
         Case 1:18-cv-00508-RC Document 255 Filed 11/20/19 Page 6 of 7



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 20, 2019, a true copy of the foregoing was filed
with the Clerk of the Court using the CM/ECF system, which sent notification of such filing via
e-mail to the following counsel:


Tia T. Trout Perez                                 Ruben Loyo
KIRKLAND & ELLIS LLP                               NATIONAL IMMIGRANT JUSTICE CENTER
1301 Pennsylvania Ave., N.W.                       208 LaSalle St.
Washington, D.C. 20004                             Ben Franklin Station, St. 1300
(202) 389-5000                                     Chicago, IL 60604
ttrout-perez@kirkland.com                          (312) 660-1312
                                                   rloyo@heartlandalliance.org
Amanda Jacobowski
KIRKLAND & ELLIS LLP                               Jonathan G.C. Fombonne
300 North LaSalle                                  KIRKLAND & ELLIS LLP
Chicago, IL 60654                                  609 Main Street
(312) 862-2000                                     Houston, TX 77002
amanda.jacobowski@kirkland.com                     (713) 836-3336
                                                   jonathan.fombonne@kirkland.com
Katherine E.M. Goettel
NATIONAL IMMIGRANT JUSTICE CENTER                  Michael B. Slade
208 LaSalle St.                                    KIRKLAND & ELLIS LLP
Ben Franklin Station, St. 1300                     300 North LaSalle
Chicago, IL 60604                                  Chicago, IL 60654
(312) 660-1335                                     (312) 862-3348
kgoettel@heartlandalliance.org                     mslade@kirkland.com

Stephen R. Patton KIRLAND & ELLIS LLP              Erin Reynolds
300 North LaSalle                                  KIRKLAND & ELLIS LLP
Chicago, IL 60654                                  300 North LaSalle
(312) 862-2000                                     Chicago, IL 60654
stephen.patton@kirkland.com                        (312) 862-2618
                                                   erin.reynolds@kirkland.com
Gianna Borroto
NATIONAL IMMIGRANT JUSTICE CENTER                  Patrick Haney
208 LaSalle St.                                    KIRKLAND & ELLIS LLP
Ben Franklin Station, St. 1300                     1301 Pennsylvania Ave., N.W.
Chicago, IL 60604                                  Washington, D.C. 20004
(312) 660-1615                                     (202) 389-5124
gborroto@heartlandalliance.org                     patrick.haney@kirkland.com




                                               6
         Case 1:18-cv-00508-RC Document 255 Filed 11/20/19 Page 7 of 7



Rebecca Wall Forrestal
KIRKLAND & ELLIS LLP
1301 Pennsylvania Ave, NW
Washington, DC 20004
 (202) 879-5000
rebecca.forrestal@kirkland.com

Orla P. O'Callaghan
KIRKLAND & ELLIS LLP
609 Main Street Houston, TX 77002
(713) 836-3588
Fax: (713) 836-3601 orla.ocallaghan@kirkland.com

Paul L. Quincy
KIRKLAND & ELLIS LLP
1301 Pennsylvania Ave, NW
Washington, DC 20004
(202) 389-5000
paul.quincy@kirkland.com

                                                   /s/ Christina Parascandola
                                                   CHRISTINA PARASCANDOLA




                                            2
